 







 

MINNETONKA CORPORATE CENTER

MINNETONKA, MINNESOTA

 

 

 

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

MINNETONKA WHITEWATER LLC, a Delaware limited liability company

(“LANDLORD”)

 

AND

 

ASPIRITY HOLDINGS LLC, a Minnesota limited liability company

(“TENANT”)

 

 

 

 

TABLE OF CONTENTS

 

1. Basic Lease Information. 1 2. Lease Grant. 3 3. Adjustment of Commencement
Date; Possession. 3 4. Rent. 4 5. Compliance with Laws; Use. 5 6. Security
Deposit. 5 7. Project Services. 6 8. Leasehold Improvements. 7 9. Repairs and
Alterations. 7 10. Entry by Landlord. 9 11. Assignment and Subletting. 9 12.
Liens. 10 13. Indemnity and Waiver of Claims. 11 14. Insurance. 11 15.
Subrogation. 13 16. Casualty Damage. 14 17. Condemnation. 14 18. Events of
Default. 15 19. Remedies. 16 20. Limitation of Liability. 16 21. Relocation. 17
22. Holding Over. 17 23. Subordination to Mortgages; Estoppel Certificate. 17
24. Notice. 17 25. Surrender of Premises. 18 26. Miscellaneous. 18

 

Exhibits:

A – Outline and Location of Premises

B – Operating Expenses and Taxes

C – Project Rules and Regulations

D – Commencement Agreement

E – Work Letter

F – Additional Provisions

G – Intentionally Deleted

 

 

 

 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (including the exhibits attached hereto, the
“Lease”) is made and entered into as of the _24th_ day of _March_, 2017, by and
between MINNETONKA WHITEWATER LLC, a Delaware limited liability company
(“Landlord”) and ASPIRITY HOLDINGS LLC, a Minnesota limited liability company
(“Tenant”).

 

1.  Basic Lease Information.

 

1.01 “Project” shall mean the real estate located in the City of Minnetonka,
County of Hennepin, State of Minnesota (the “Land”), commonly known as
Minnetonka Corporate Center, comprised of 12800 Whitewater Drive (the “12800
Building”) and 12900 Whitewater Drive (the “12900 Building”), and all
improvements of Landlord now or hereafter constructed on the Land or on or in
any appurtenant easement or encroachment areas, except improvements which
tenants may remove therefrom pursuant to the terms of their respective leases.
“Rentable Square Footage of the Project” means, during any year, the rentable
area of space held for lease as office space or retail space contained in the
Project for such year, and is therefore subject to periodic adjustment by
Landlord. As of the date hereof, the Rentable Square Footage of the Project is
139,622 square feet, comprised of 73,400 square feet in the 12800 Building and
66,222 square feet in the 12900 Building.

 

1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the 2nd floor and known as suite 250 within the 12800
Building. The “Rentable Square Footage of the Premises” is presently deemed to
be 7,200 square feet, comprised of 5,400 square feet (“Premises A”) and 1,800
square feet (“Premises B”, and together with Premises A, the “Premises”).
Landlord and Tenant stipulate and agree that the Rentable Square Footage of the
Project and the Premises are correct.

 

1.03 “Base Rent”: Base Rent due with respect to Premises A is as follows:

 

Months of Term   Annual Rate/RSF   Annual Base Rent   Monthly Base Rent  1* –
12   $13.00   $70,200.00   $5,850.00  13 – 24   $13.50   $72,900.00   $6,075.00 
25 – 36   $14.00   $75,600.00   $6,300.00  37 – 48   $14.50   $78,300.00  
$6,525.00  49 – 60   $15.00   $81,000.00   $6,750.00  61 – 72   $15.50  
$83,700.00   $6,975.00  73 – 84   $16.00   $86,400.00   $7,200.00  85 – 89  
$16.50   $89,100.00   $7,425.00 

 

*Subject to the provisions of Section 1 of Exhibit F to this Lease. Except with
respect to such Section 1 of Exhibit F, in the event that the Commencement Date
(defined below) is not the first day of a calendar month, Month 1 shall run from
the Commencement Date through the last day of the following full calendar month.

 

Base Rent due with respect to Premises B is $11,700.00 per annum (i.e., $6.50
per rentable square foot per annum), payable in equal monthly installments of
$975.00, but subject to the provisions of Section 1 of Exhibit F to this Lease,
and further subject to increase in the event that Tenant exercises its
Conversion Option (defined in and in accordance with the provisions of Section 6
of Exhibit F to this Lease).

 

 1 

 

 

1.04 “Tenant’s Pro Rata Share”: is a fraction, the numerator of which for any
year shall be the weighted average Rentable Square Footage of the Premises for
such year, and the denominator of which is the Rentable Square Footage of the
12800 Building or the Project, as applicable, for such year. If the 12800
Building and/or the Project is not 100% occupied during any calendar year or if
Landlord is not supplying services to 100% of the total Rentable Square Footage
of the same at any time during a calendar year, Operating Expenses (defined in
Exhibit B to this Lease) shall, at Landlord’s option, be determined as if the
same had been 100% occupied and Landlord had been supplying services to 100% of
the Rentable Square Footage thereof during that calendar year. The extrapolation
of Operating Expenses under this Section shall be performed by appropriately
adjusting the cost of those components of Operating Expenses that are impacted
by changes in the occupancy of the 12800 Building and/or the Project, as
applicable.

 

1.05 “Term”: A period of 89 full calendar months, plus the number of days in the
first month of the Term if such first month does not commence on the 1st day of
a calendar month. Subject to Article 3, the Term shall commence on the earlier
of June 1, 2017, or the date on which Tenant first commences business in any
portion of the Premises (the “Commencement Date”) and, unless terminated early
in accordance with this Lease, end on October 31, 2024 (the “Termination Date”).
Promptly after the determination of the Commencement Date, Landlord and Tenant
shall enter into a commencement agreement in the form attached as Exhibit D.

 

1.06 Intentionally Deleted.

 

1.07 “Security Deposit”: $29,350.00, as more fully described in Article 6.

 

1.08 “Guarantor(s)”: None

 

1.09 “Broker(s)”: * (Landlord) and Cresa Minneapolis (Tenant), as more fully
described in Section 26.05 below.

 

1.10 “Permitted Use”: General office purposes and for no other purpose.

 

1.11 “Notice Address(es)”:

 

  Landlord:   Tenant:  

Minnetonka Whitewater LLC

c/o Ryan Companies US, Inc.

50 South Tenth Street, Suite 300

Minneapolis, Minnesota 55403



 

Aspirity Holdings LLC

12800 Whitewater Drive, Suite 250

Minnetonka, Minnesota 55343

Attention: Wiley H. Sharp, III, CFO

              provided, however, that prior to the Commencement Date notices to
Tenant shall be delivered as follows:              

Aspirity Holdings LLC

701 Xenia Avenue South, Suite 475

Golden Valley, Minnesota 55416

Attention: Wiley H. Sharp, III, CFO

 

 2 

 

 

1.12 “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Project is located. Currently, “Project Service Hours” are
8:00 a.m. to 6:00 p.m. on Business Days and 8:00 a.m. to 12:00 p.m. on
Saturdays. The Project Service Hours are subject to change, at Landlord’s
discretion, so long as the same are in keeping with hours kept by institutional
landlords of office buildings similar to the Project in class, age, use, size,
and location (“Similar Projects”). If the word ‘day(s)’ is used in this Lease
and not otherwise preceded with the word Business, such day(s) shall be deemed
to be calendar days. Notwithstanding the foregoing, Tenant and its employees
shall have access to the Premises 24 hours per day, 7 days per week, subject to
Landlord’s security protocol for the Project and the terms and provisions of
this Lease.

 

1.13 “Initial Alterations” means the work that Landlord is obligated to perform
in Premises A pursuant to a separate agreement (the “Work Letter”) attached to
this Lease as Exhibit E.

 

2.  Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Project that are designated by Landlord for the
common use of tenants and others (the “Common Areas”). Notwithstanding the
foregoing, Landlord shall designate as Common Areas only those portions of the
Project as it deems appropriate, from time to time, and retains the exclusive
right to reserve any portion of the Project currently utilized or otherwise
identified as Common Areas for the exclusive use of any tenant or occupant of
the Project, or as an amenity for other tenants or occupants in the Project
whether or not available to Tenant.

 

3.  Adjustment of Commencement Date; Possession.

 

3.01 Landlord is required to perform the Initial Alterations in Premises A prior
to the Commencement Date, and to deliver Premises B in its as-is condition,
except that Landlord, at Landlord’s sole cost and expense using Project
Standards (defined in the Work Letter), will finish and paint the walls of
Premises B and remove any remaining carpet, including carpet glue, therefrom
(the “Premises B Work”). Therefore: (a) the date set forth in Section 1.05 as
the Commencement Date shall instead be defined as the “Target Commencement
Date”; (b) the actual Commencement Date shall be the date on which the Initial
Alterations are Substantially Completed (defined in the Work Letter), or such
earlier date on which Tenant first commences business in any portion of the
Premises; (c) the Termination Date will be the last day of the Term as
determined based upon the actual Commencement Date; provided, however, that the
Termination Date shall be extended, if necessary, so that it falls on the last
day of a calendar month, and (d) Landlord’s failure to cause the Initial
Alterations to be Substantially Completed by the Target Commencement Date shall
not be a default by Landlord or otherwise render Landlord liable for damages.

 

3.02 Subject to Landlord’s obligation to perform the Initial Alterations and the
Premises B Work, the Premises are accepted by Tenant in “as is” condition and
configuration without any representations or warranties by Landlord. By taking
possession of the Premises, Tenant agrees that the Premises are in good order
and satisfactory condition. Landlord shall not be liable for a failure to
deliver possession of the Premises or any other space due to the holdover or
unlawful possession of such space by another party, however Landlord shall use
reasonable efforts to obtain possession of the space. The commencement date for
the space, in such event, shall be postponed until the date Landlord delivers
possession of the Premises to Tenant free from occupancy by any party and with
the Initial Alterations Substantially Completed. If Tenant takes possession of
the Premises before the Commencement Date, such possession shall be subject to
the terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date. However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant, with the approval
of Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.
Without limitation of the foregoing, subject to the provisions of Sections 9.03
and 9.04 below, Landlord shall permit Tenant or its agents or laborers to enter
the Premises at Tenant’s sole risk up to 14 days prior to the anticipated
Commencement Date in order to perform through Tenants own contractors such work
as Tenant may desire, including the installation of Tenant’s furniture,
fixtures, and equipment, at the same time that Landlord’s contractors are
working in the Premises. The foregoing license to enter prior to the
Commencement Date, however, is conditioned upon Tenant’s labor not interfering
with Landlord’s contractors or with any other tenant or its labor. If at any
time such entry shall cause disharmony, interference or union disputes of any
nature whatsoever, or if Landlord shall, in Landlord’s sole judgment, determine
that such entry, such work or the continuance thereof shall interfere with,
hamper or prevent Landlord from proceeding with the completion of the Initial
Alterations and/or Premises B Work at the earliest possible date, this license
may be withdrawn by Landlord immediately upon written notice to Tenant.

 

 3 

 

 

4.  Rent.

 

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term
following any abatement period as provided Section 1 of Exhibit F attached
hereto, and the first monthly installment of Additional Rent for Expenses
(defined in Exhibit B) due under this Lease, shall be payable no later than the
Commencement Date. All other items of Rent not otherwise due under this Lease in
monthly installments shall be due and payable by Tenant on or before 30 days
after billing by Landlord. Rent shall be made payable to the entity, and sent to
the address, Landlord designates and shall be made by good and sufficient check
or by other means acceptable to Landlord. Tenant shall pay Landlord an
administration fee equal to 5% of all past due Rent (i.e., Rent that is not
received by Landlord on the date due, without regard to any notice and cure
period provided in Article 18 below or otherwise), provided that Tenant shall be
entitled to a grace period of 5 days for the first late payment of Rent in a
calendar year. In addition, past due Rent (again, without regard to any notice
and cure period provided in Article 18 below or otherwise) shall accrue interest
at an annual rate equal to the lesser of (i) 4 percentage points above the prime
rate of interest published from time to time in the Wall Street Journal, or if
the Wall Street Journal discontinues publishing such a rate, two percentage
points in excess of the published prime rate or other equivalent reference rate
of interest in a publication widely accepted as a successor to the Wall Street
Journal as the publisher of reference rates, or (ii) the maximum contract
interest rate per annum permitted by applicable law. Landlord’s acceptance of
less than the correct amount of Rent shall be considered a payment on account of
the earliest Rent due, but any late payment fees and/or administration fees due
under this Lease in the event of late payment shall still be applicable to the
entirety of the payment then due, notwithstanding such partial payment. Rent for
any partial month during the Term shall be prorated, based on the actual number
of days in such month. No endorsement or statement on a check or letter
accompanying payment shall be considered an accord and satisfaction. Tenant’s
covenant to pay Rent is independent of every other covenant in this Lease. If
Landlord received 2 or more checks from Tenant which are returned by Tenant’s
bank for insufficient funds, Tenant agrees that all future checks shall be
either bank certified, cashiers’ or treasurers’ checks. All bank service charges
resulting from bad checks shall be borne by Tenant.

 

 4 

 

 

4.02 Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses and Taxes in
accordance with Exhibit B of this Lease.

 

5.  Compliance with Laws; Use.

 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the Base
Building (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant.
“Base Building” shall include the structural portions of the Project, the public
restrooms and the Project mechanical, electrical, fire protection, life safety,
and plumbing systems and equipment located in the internal core of the Project
on the floor or floors on which the Premises are located. Tenant shall promptly
provide Landlord with copies of any notices it receives regarding an alleged
violation of Law. Tenant shall comply with the rules and regulations of the
Project attached as Exhibit C and such other reasonable rules and regulations
adopted by Landlord from time to time, including rules and regulations for the
performance of Alterations (defined in Article 9). Landlord represents that, to
the best of Landlord’s knowledge as of the date of its execution and delivery of
this Lease to Tenant, Landlord has not received notice of any violations under
Laws (that have not been cured) relating to the Premises. For the purpose of the
foregoing, “best of Landlord’s knowledge” means the actual, present knowledge of
Shawn Moore, the Director of Asset Management for the Project, without duty of
inquiry.

 

6.  Security Deposit.

 

6.01 The Security Deposit shall be delivered to Landlord upon the execution of
this Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord may use all or a portion of the Security Deposit to satisfy past due
Rent or to cure any Default (defined in Article 18) by Tenant. If Landlord uses
any portion of the Security Deposit, Tenant shall, within 5 days after demand,
restore the Security Deposit to its original amount. Landlord shall return any
unapplied portion of the Security Deposit to Tenant within 45 days after the
later to occur of: (a) determination of the final Rent due from Tenant; or (b)
the later to occur of the Termination Date or the date Tenant surrenders the
Premises to Landlord in compliance with Article 25. Landlord may assign the
Security Deposit to a successor or transferee and, following the assignment,
Landlord shall have no further liability for the return of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.

 

6.02 Subject to the remaining terms of this Article 6, and provided Tenant has
timely paid all Rent due under this Lease during the 12 month period immediately
preceding the effective date of any reduction of the Security Deposit, Tenant
shall have the right to reduce the amount of the Security Deposit so that the
new Security Deposit amounts will be as follows: (i) $23,400.00 effective as of
the first day of the 13th full calendar month of the Term; (ii) $17,550.00
effective as of the first day of the 25th full calendar month of the Term; (iii)
$11,700.00 effective as of the first day of the 37th full calendar month of the
Term; and (iv) $5,850.00 effective as of the first day of the 49th full calendar
month of the Term. If Tenant is not entitled to reduce the Security Deposit as
of a particular reduction effective date due to Tenant’s failure to timely pay
all Rent during the 12 months prior to that particular reduction effective date,
then any subsequent reduction(s) Tenant is entitled to hereunder shall be
reduced by the amount of the reduction Tenant would have been entitled to had
Tenant timely paid all Rent during the 12 months prior to that particular
earlier reduction effective date. Notwithstanding anything to the contrary
contained herein, if Tenant has been in default under this Lease at any time
prior to the effective date of any reduction of the Security Deposit and Tenant
has failed to cure such default within any applicable cure period, then Tenant
shall have no further right to reduce the amount of the Security Deposit as
described herein. If Tenant is entitled to a reduction in the Security Deposit,
Tenant shall provide Landlord with written notice requesting that the Security
Deposit be reduced as provided above (the “Reduction Notice”). If Tenant
provides Landlord with a Reduction Notice, and Tenant is entitled to reduce the
Security Deposit as provided herein, Landlord shall refund the applicable
portion of the Security Deposit to Tenant within 30 days after the later to
occur of (a) Landlord’s receipt of the Reduction Notice, or (b) the date upon
which Tenant is entitled to a reduction in the Security Deposit as provided
above.

 

 5 

 

 

7.  Project Services.

 

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Project Service Hours. Tenant shall have the right to receive HVAC
service during hours other than Project Service Hours by paying Landlord’s
standard charge for additional HVAC service, which charge may be adjusted from
time to time during the Term of the Lease provided Tenant receives prior notice;
(c) standard janitorial service on Business Days at hours reasonably designated
from time to time by Landlord; (d) Elevator service; (e) Electricity in
accordance with the terms and conditions in Section 7.02; and (f) such other
services as Landlord reasonably determines are necessary or appropriate for the
Project. In the event that Landlord reasonably determines that Tenant is
utilizing any service or services at a level in excess of the general standards
followed by institutional landlords of Similar Projects, Tenant shall pay
Landlord for the cost of such excess usage as Additional Rent, including,
without limitation, the cost of installation and/or performance of any
modification to the Base Building systems required, in Landlord’s reasonable
opinion, to meet such excess usage.

 

7.02 Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant either: (a) through inclusion in Operating Expenses (except
as provided for excess usage); or (b) by a separate charge payable by Tenant to
Landlord. Without the consent of Landlord, Tenant’s use of electrical service
shall not exceed, either in voltage, rated capacity, use beyond Project Service
Hours or overall load, that which Landlord reasonably deems to be standard for
the Project. Landlord shall have the right to measure electrical usage by
commonly accepted methods.

 

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in Section
26.03) (collectively a “Service Failure”) shall not render Landlord liable to
Tenant, constitute a constructive eviction of Tenant, give rise to an abatement
of Rent, nor relieve Tenant from the obligation to fulfill any covenant or
agreement. However, if the Premises, or a material portion of the Premises, are
made untenantable for a period in excess of 4 consecutive Business Days as a
result of a Service Failure that is reasonably within the control of Landlord to
correct, then Tenant, as its sole remedy, shall be entitled to receive an
abatement of Rent payable hereunder during the period beginning on the 5th
consecutive Business Day of the Service Failure and ending on the day the
service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

 

 6 

 

 

7.04 Without limitation of any of the foregoing, Landlord reserves the right to
require telecommunication connections and services to be made only pursuant to
agreements governing access to the Project between Landlord and
telecommunications providers which are satisfactory to Landlord in its
reasonable discretion, provided that any such agreement shall permit Tenant to
obtain the telecommunication services Tenant needs at competitive rates and on
competitive conditions. Tenant shall conserve heat, air conditioning, water and
electricity and shall use due care in the use of the Premises and of the public
areas in the Project. All thermostats within the Premises shall be under the
sole control of Landlord, and Tenant shall not, nor shall it permit any of its
employees, agents, representatives or invitees, to open, change or tamper with
any thermostats.

 

8.  Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant at least 30 days prior to the Termination Date, may require
Tenant, at its expense, to remove any Alterations (other than the Initial
Alterations and the Premises B Work) that, in Landlord’s reasonable judgment,
are of a nature that would require removal and repair costs that are materially
in excess of the removal and repair costs associated with standard office
improvements (collectively referred to as the “Designated Required Removables”),
and in all events Tenant must remove any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant (Cable, Designated Required
Removables, and Tenant’s Property [defined in Article 14 below] hereinafter
sometimes referred to collectively as “Required Removables”). Designated
Required Removables shall include, without limitation, internal stairways,
raised floors, personal baths and showers, vaults, rolling file systems and
structural alterations and modifications. Required Removables shall be removed
by Tenant before the Termination Date. Tenant shall repair damage caused by the
installation or removal of Required Removables. If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense. Tenant, at the time it requests approval for a proposed Alteration, may
request in writing that Landlord advise Tenant whether the Alteration or any
portion of the Alteration is a Designated Required Removable. Within 10 days
after receipt of Tenant’s request, Landlord shall advise Tenant in writing as to
which portions of the Alteration are Designated Required Removables.

 

9.  Repairs and Alterations.

 

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Subject to the provisions
of Section 9.04 below, Tenant shall, at its sole cost and expense, perform all
maintenance, repairs, and replacements to the Premises that are not Landlord’s
express responsibility under this Lease, and keep the Premises in good condition
and repair, reasonable wear and tear excepted. Tenant’s repair, maintenance, and
replacement obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, phone, data, and/or visual cabling and related equipment
that is installed by or for the exclusive benefit of Tenant (collectively,
“Cable”); (f) supplemental air conditioning units, kitchens, including, but not
limited to, hot water heaters, plumbing, appliances, and similar facilities
exclusively serving Tenant, and supplemental electrical systems/services,
non-standard fire suppression systems, tenant specific card access systems
(including those provided on Landlord’s system but servicing only the Premises),
interior glass windows/partitions/non-standard ceiling systems, and non-standard
lighting fixtures/lamp(s); and (g) Alterations. To the extent, if any, Landlord
is not reimbursed by insurance proceeds, Tenant shall reimburse Landlord for the
cost of repairing damage to the Project caused by the use of the Premises or the
Project by, or any acts or omissions of, Tenant, the Tenant Related Parties and
their respective contractors and vendors. If Tenant fails to make any repairs to
the Premises for more than 15 days after notice from Landlord (although notice
shall not be required in an emergency), Landlord may make the repairs, and
Tenant shall pay the reasonable cost of the repairs, together with an
administrative charge in an amount equal to 10% of the cost of the repairs.

 

 7 

 

 

9.02 Landlord shall maintain and repair (or cause to be maintained and repaired)
in reasonably good repair and working order, and shall, if necessary in
Landlord’s reasonable determination, perform maintenance upon the Base Building:
(a) structural elements of the Project; (b) mechanical (including HVAC),
electrical, plumbing and fire/life safety systems serving the Project in
general; (c) Common Areas; (d) roof of the Project; (e) exterior windows of the
Project; and (f) elevators serving the Project. Landlord shall promptly make
repairs for which Landlord is responsible, subject to Force Majeure.

 

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without complying
with the provisions of Section 9.04 below and without first obtaining the
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld or delayed. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building, and any such contractors must have
proven work experience in the city in which the Premises is located); required
permits and approvals; evidence of contractor’s and subcontractor’s insurance as
required under Section 14.03 below; proof of contractor (and subcontractor)
union affiliation; and any security for performance in amounts reasonably
required by Landlord. Changes to the plans and specifications must also be
submitted to Landlord for its approval. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality reasonably approved by
Landlord. Tenant shall reimburse Landlord for any sums paid by Landlord for
third party examination of Tenant’s plans for any Alterations. In addition,
Tenant shall pay Landlord a fee for Landlord’s oversight and coordination of any
Alterations equal to 10% of the cost of the Alterations. Upon completion, Tenant
shall furnish “as-built” plans for any Alterations, completion affidavits and
full and final waivers of lien. Landlord’s approval of an Alteration shall not
be deemed a representation by Landlord that the Alteration complies with Law.

 

9.04 Tenant shall construct such Alterations and perform such repairs in
compliance with all applicable laws and pursuant to a valid building permit,
issued by the City of Minnetonka, Minnesota, and in conformance with Landlord’s
construction rules and regulations. Tenant shall cause all Alterations to be
performed in such manner as not to obstruct access by any person to the
improvements within the Project, or any Common Areas, and as not to obstruct the
business of Landlord or other tenants in the Project, or interfere with the
labor force working at the Property. For Alterations that exceed the cost of
$100,000, Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien free completion of such Alterations and
naming Landlord as a co-obligee. Upon completion of any Alterations, Tenant
shall (i) deliver to the Project management office a reproducible copy of the
“as built” drawings of the Alterations, and (ii) deliver to Landlord evidence of
payment, contractors’ affidavits and full and final waivers of all liens for
labor, services or materials.

 

 8 

 

 

9.05 Tenant hereby agrees to protect, defend, indemnify and hold Landlord and
the Project including all improvements thereon harmless from and against any and
all liabilities of every kind and description which may arise out of or in
connection with such Alterations. Without limitation of the foregoing, Tenant
shall use good faith efforts to avoid any action which would cause any
controversy concerning terms, tenure, or conditions of employment, or concerning
the association or representation of persons in negotiating, fixing,
maintaining, changing, or seeking to arrange terms or conditions of employment
(a “Labor Dispute”). If any action or inaction on the part of any Tenant Related
Parties causes a Labor Dispute, Tenant shall take any actions necessary to
resolve such Labor Dispute, including without limitation having any pickets
removed and, at the request of Landlord, terminating any work being performed in
the Premises giving rise to such Labor Dispute, until such time as Landlord
shall have given its written consent for the resumption of such work, and Tenant
shall have no loss, cost, action, or claim for damages of any nature against any
of the Landlord Related Parties in connection therewith.

 

10.  Entry by Landlord.

 

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Project. Except in emergencies or to provide
Project services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises, but such efforts shall not require Landlord
to perform Project services outside of Project Service Hours. If reasonably
necessary, Landlord may temporarily close all or a portion of the Premises to
perform repairs, alterations and additions. Entry by Landlord shall not
constitute a constructive eviction or entitle Tenant to an abatement or
reduction of Rent.

 

11.  Assignment and Subletting.

 

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Project tenants having similar
leasehold obligations; (2) the proposed transferee’s business is not suitable
for the Project considering the business of the other tenants and the Project’s
prestige, or would result in a violation of another tenant’s rights; (3) the
proposed transferee is a governmental agency or occupant of the Project; (4)
Tenant is in default after the expiration of the notice and cure periods in this
Lease; (5) any portion of the Project or Premises would likely become subject to
additional or different Laws as a consequence of the proposed Transfer, or (6)
the payment for the sublease or assignment is determined in whole or in part
based upon the proposed transferee’s net income or profits, or otherwise
characterized as unrelated business taxable income. Tenant shall not be entitled
to receive monetary damages based upon a claim that Landlord unreasonably
withheld its consent to a proposed Transfer and Tenant’s sole remedy shall be an
action to enforce any such provision through specific performance or declaratory
judgment. If the entity which controls the voting shares/rights of Tenant
changes at any time, such change of ownership or control shall constitute a
Transfer unless at least one of Timothy S. Krieger, Wiley Sharp (the current
chief financial officer of Tenant), and Scott Lutz (the current chief executive
officer of Tenant) remains active in the day-to-day management of such new
entity. Any attempted Transfer in violation of this Section is voidable by
Landlord. In no event shall any Transfer, including a Permitted Transfer,
release or relieve Tenant from any obligation under this Lease.

 

 9 

 

 

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the letter of intent or term sheet relating
to the proposed assignment, sublease or other Transfer documentation and such
other information as Landlord may reasonably request. Within 30 Business Days
after receipt of the required information and documentation, Landlord shall
either: (a) consent to the Transfer by execution of a consent agreement in a
form reasonably designated by Landlord; (b) reasonably refuse to consent to the
Transfer in writing; or (c) in the event of an assignment of this Lease or
subletting of more than 20% of the Rentable Area of the Premises for more than
50% of the then remaining Term (i.e., without regard to any unexercised options
to extend the same), recapture the portion of the Premises that Tenant is
proposing to Transfer. If Landlord exercises its right to recapture, this Lease
shall automatically be amended (or terminated if the entire Premises is being
assigned or sublet) to delete the applicable portion of the Premises effective
on the proposed effective date of the Transfer. Tenant shall pay Landlord a
review fee for Landlord’s review of any requested Transfer. If Tenant executes
Landlord’s standard form of consent without any changes to this Lease or
material changes to the consent, the review fee shall be $1,500.00. However, if
Tenant or the transferee request material changes to Landlord’s standard form of
consent or if there are material negotiations related thereto or if this Lease
needs to be amended as a result thereof, and if Landlord’s reasonable costs and
expenses (including reasonable attorney’s fees and costs attributable to time
expended by in house counsel, accountants or other personnel of Landlord) exceed
the foregoing amount, Tenant shall reimburse Landlord for such reasonable costs
and expenses incurred in connection with its review of the requested Transfer in
lieu of a fixed review fee.

 

11.03 Subject to deduction as set forth in the third sentence of this Section
11.03, Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 10 Business
Days after Tenant’s receipt of the excess. Tenant may deduct from the excess, on
a straight-line basis, all reasonable and customary expenses directly incurred
by Tenant attributable to the Transfer. If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of Tenant’s share of
payments received by Landlord, but such credit shall be reduced by any Rent then
outstanding under this Lease.

 

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a portion of the Premises to an Affiliate without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; and (c) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant. Notwithstanding that Landlord’s consent is not required in
connection with the same, Landlord shall have the right to require a security
deposit or other credit enhancement in connection with any Ownership Change.

 

12.  Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon the Project,
Premises or Tenant’s leasehold interest in connection with any work or service
done or purportedly done by or for the benefit of Tenant or its transferees.
Tenant shall give Landlord notice at least 15 days prior to the commencement of
any work in the Premises to afford Landlord the opportunity, where applicable,
to post and record notices of non-responsibility. Tenant, within 10 days of
notice from Landlord, shall fully discharge any lien by settlement, by bonding
or by insuring over the lien in the manner prescribed by the applicable lien
Law. If Tenant fails to do so, Landlord may bond, insure over or otherwise
discharge the lien. Tenant shall reimburse Landlord for any amount paid by
Landlord, including, without limitation, reasonable attorneys’ fees.

 



 10 

 



 

13.  Indemnity and Waiver of Claims.

 

Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Mortgagees (defined in Article 23) and agents (the “Landlord Related Parties”)
from all claims for any injury to or death of persons, damage to property or
business loss in any manner related to (a) Force Majeure, (b) acts of third
parties, (c) the bursting or leaking of any tank, water closet, drain or other
pipe, (d) the inadequacy or failure of any security services, personnel or
equipment, or (e) any matter not within the reasonable control of Landlord.
Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties, Tenant shall indemnify, defend and hold
Landlord and Landlord Related Parties harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law) (collectively referred to as
“Losses”), which may be imposed upon, incurred by or asserted against Landlord
or any of the Landlord Related Parties by any third party and arising out of or
in connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, the Tenant Related Parties or
any of Tenant’s transferees, contractors or licensees. Except to the extent
caused by the negligence or willful misconduct of Tenant or any Tenant Related
Parties, Landlord shall indemnify, defend and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees and
agents (“Tenant Related Parties”) harmless against and from all Losses which may
be imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with
bodily injury or property damage resulting from the acts or omissions (including
violations of Law) of Landlord or the Landlord Related Parties.

 

14.  Insurance.

 

14.01 Landlord’s Insurance. Landlord, at its expense, will obtain and keep in
force “all risk” (special causes of loss) insurance for the Project in an amount
equal to the replacement cost of the Project, and commercial and excess general
liability insurance coverage in an aggregate amount of not less than Five
Million Dollars ($5,000,000). At the request of Tenant, Landlord shall provide
certificates of the required insurance. Landlord reserves the right to maintain
such additional insurance as is customary for a prudent landlord of similar
properties or to meet Landlord’s mortgagee’s insurance requirements, if any.
Landlord may elect to keep and maintain in full force and effect during the Term
loss of rents insurance against abatement or loss of Rent in case of fire or
other casualty, in an amount at least equal to the amount of the Rent payable by
Tenant during the then current lease year as reasonably determined by Landlord.
All premiums for such insurance shall be included in Operating Expenses for the
purposes of this Lease.

 

 11 

 

 

14.02 Tenant’s Insurance. Tenant shall continuously maintain at its cost and
furnish Landlord certificates evidencing the existence of the following
insurance policies (collectively, “Tenant’s Insurance”):

 

(a)

  1.“All risk” (special causes of loss) insurance, including:

 

    ● time element (loss of income/extra expense for twelve months)            
● 100% replacement cost of the owned property on site             ● Agreed
amount provision waiving the coinsurance requirement             ● Flood / sewer
back-up coverage with a limit equal to the replacement cost of the personal
property on site

 

  2. Equipment breakdown coverage if Tenant is required to maintain the HVAC
system.         3. Worker’s Compensation - statutory limits in the state where
the Project is located;         4. Employer’s Liability - $1,000,000 or such
other higher limits imposed in accordance with the requirement, if any, of the
laws of the state where the Project is located;         5. Commercial General
Liability (most recent form – CG 0001) including contractual liability-
$1,000,000 per occurrence and a $2,000,000 general aggregate - per location;    
    6. Business Auto Liability including owned, hired and non-owned auto
coverage $1,000,000 combined single limit;         7. Umbrella/Excess -
$3,000,000 per occurrence, excess of Employer’s Liability, Commercial General
Liability and Auto Liability.

 

(b) Tenant shall also maintain insurance against such other hazards as may from
time to time reasonably be required by Landlord, provided that such insurance is
customarily carried in the area in which the Premises are located on projects
similar to the Project and that Tenant receives written notice specifying all
such additional insurance as may be required.

 

(c) The certificate shall contain an endorsement that Landlord will be given at
least thirty (30) days prior written notice of cancellation of or any material
change in the policy. Tenant’s respective insurance carriers shall waive all
rights of subrogation against Landlord with respect to losses payable under such
policies. Landlord, the building manager, and such other parties in interest as
Landlord may from time to time reasonably designate to Tenant in writing, shall
be named as additional insureds on Tenant’s Commercial General Liability (Forms
CG2010 ed. 1085 or a combination of CG2010 AND CG2037), Business Auto Liability
and Umbrella/Excess Liability insurance. Evidence of additional named insured
and additional insured status must be provided in the form of an endorsement to
the appropriate policies, or if requested by Landlord, certified copies of all
policies evidencing the required coverages.

 

(d) Any required insurance may be in the form of blanket coverage, so long as
such blanket policy does not reduce the limits nor diminish the coverage
required herein and otherwise complies with the terms of this Lease. Even though
Tenant is not afforded any self-insurance rights under this Lease, any
deductible in excess of $10,000 shall be treated as self-insurance for purposes
of waivers set forth herein. Subject to the terms of this Lease, Tenant agrees
to pay the amount of any deductible or self-insurance provided under any
insurance which Tenant is required to maintain hereunder.

 

 12 

 

 

14.03 Contractor’s Insurance. Landlord and Tenant shall require that all
contractors and subcontractors brought onto the Project have insurance coverage,
at the contractor’s or subcontractor’s expense, in the following minimum
amounts:

 

  1. Worker’s Compensation - Statutory Amount in the state where the Project is
located;         2. Employer’s Liability - $500,000 or such other higher limits
imposed in accordance with the requirement, if any, of the laws of the state
where the Project is located;         3. Commercial General Liability - Unless
otherwise approved in writing by Owner, $1,000,000 per occurrence, $2,000,000
general aggregate (per location) with Products/Completed Operations coverage
(with evidence of Products/Completed Operations Coverage shown for a minimum of
two years following completion of the work described in the contract);        
4. Business Auto Liability including hired and non-owned auto coverage
$1,000,000 combined single limit; and         5. Umbrella/Excess - $5,000,000.

 

This insurance will be primary and noncontributory with respect to the insurance
described above. Tenant shall ensure that Tenant, Landlord, and such other
parties in interest as Landlord may from time to time reasonably designate to
Tenant in writing, are named as additional insureds on the contractor’s and
subcontractor’s Commercial General Liability (CG 2010 ed. 1085 or CG 2010 AND
CG2037) and Business Auto Liability insurance. The contractor’s and each
subcontractor’s respective insurance carriers shall waive all rights of
subrogation against Landlord and Tenant with respect to losses payable under
such policies. Tenant shall obtain and keep on file a certificate of insurance
which shows that the contractor and each subcontractor are so insured. Tenant
must obtain Landlord’s permission to waive any of the above requirements. Higher
amounts may be required by Landlord if the work to be performed is hazardous.

 

14.04 Certificates of Insurance. Certificates of insurance shall be made
available upon the request of either Landlord or Tenant evidencing coverage as
required above. Requests must be complied with within 30 days.

 

14.05 Mutual Waivers. Landlord and Tenant release each other from any liability
for loss or damage by fire or other casualty covered by a standard form of
property insurance, whether or not the loss or damage resulted from the
negligence of the other party, its agents or employees. Each party will obtain
policies of insurance providing that this release will not adversely affect the
rights of the insureds under the policies.

 

14.06 Financial Conditions of Carriers. Insurers must have and maintain, at a
minimum throughout the term of this Lease, A.M. Best’s ratings of A- (Financial
Strength) and VII (Financial Size Category) and be licensed in the state in
which the Project is located.

 

15.  Subrogation.

 

Landlord and Tenant hereby waive and shall cause their respective property
insurance carriers to waive any and all rights of recovery, claims, actions or
causes of action against the other for any loss or damage covered under such
property insurance policies with respect to Tenant’s Property, Leasehold
Improvements, the Project, the Premises, or any contents thereof, including
rights, claims, actions and causes of action based on negligence, which loss or
damage is (or would have been, had the insurance required by this Lease been
carried) covered by insurance.

 

 13 

 

 

16.  Casualty Damage.

 

16.01 If all or any portion of the Premises or any Common Areas necessary to
provide access to the Premises becomes untenantable by fire or other casualty to
the Premises or such Common Areas (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to cause the repair and restoration of
the Premises and such Common Areas to be Substantially Completed (“Completion
Estimate”). If the Completion Estimate indicates that the Premises or any such
Common Areas cannot be made tenantable within 270 days from the date the
Casualty occurred, then either party shall have the right to terminate this
Lease upon written notice to the other within 10 days after receipt of the
Completion Estimate. Tenant, however, shall not have the right to terminate this
Lease if the Casualty was caused by the gross negligence or intentional
misconduct of Tenant or any Tenant Related Parties. In addition, regardless of
the Completion Estimate, Landlord, by notice to Tenant within 90 days after the
date of the Casualty, shall have the right to terminate this Lease if: (1) the
Premises have been materially damaged and there is less than 2 years of the Term
remaining on the date of the Casualty; (2) any Mortgagee requires that the
insurance proceeds be applied to the payment of the mortgage debt; or (3) a
material uninsured loss to the Project occurs.

 

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
Insurance with respect to any Leasehold Improvements performed by or for the
benefit of Tenant; provided if the estimated cost to repair such Leasehold
Improvements exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, the excess cost of such repairs applicable to the
Premises shall be paid by Tenant to Landlord prior to Landlord’s commencement of
repairs. Within 15 days of demand, Tenant shall also pay Landlord for any
additional excess costs that are determined during the performance of the
repairs. Landlord shall not be liable for any inconvenience to Tenant, or injury
to Tenant’s business resulting in any way from the Casualty or the repair
thereof. Provided that Tenant is not in Default, during any period of time that
all or a material portion of the Premises is rendered untenantable as a result
of a Casualty (including by virtue of damage to any Common Areas necessary to
provide access to the Premises), the Rent shall abate for the portion of the
Premises that is untenantable and not used by Tenant.

 

17.  Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Project which would have a material adverse effect on Landlord’s ability to
profitably operate the remainder of the Project. The terminating party shall
provide written notice of termination to the other party within 45 days after it
first receives notice of the Taking. The termination shall be effective on the
date the physical taking occurs. All compensation awarded for a Taking shall be
the property of Landlord. The right to receive compensation or proceeds is
expressly waived by Tenant, however, Tenant may file a separate claim for
Tenant’s Property and Tenant’s reasonable relocation expenses, provided the
filing of the claim does not diminish the amount of Landlord’s award. If only a
part of the Premises is subject to a Taking and this Lease is not terminated,
Landlord, with reasonable diligence, will restore the remaining portion of the
Premises as nearly as practicable to the condition immediately prior to the
Taking and Base Rent and Tenant’s Pro Rata Share shall be appropriately adjusted
to account for any reduction in the square footage of the Project or Premises.

 

 14 

 

 

18.  Events of Default.

 

18.01 Tenant Default. Each of the following occurrences shall be a “Default” by
Tenant: (a) Tenant’s failure to pay any portion of Rent when due, if the failure
continues for 3 days after written notice to Tenant (“Monetary Default”)
(provided, however, that in lieu of the foregoing cure period, Tenant shall be
entitled to a cure period of 5 days with respect to the first Monetary Defaults
in any 12-month period during the Term; (b) Tenant’s failure (other than a
Monetary Default or as provided in (g) of this sentence) to comply with any
term, provision, condition or covenant of this Lease, if the failure is not
cured within 15 days after written notice to Tenant provided, however, if
Tenant’s failure to comply cannot reasonably be cured within 15 days, Tenant
shall be allowed additional time (not to exceed 60 days) as is reasonably
necessary to cure the failure so long as Tenant begins the cure within 10 days
and diligently pursues the cure to completion; (c) Tenant or any Guarantor
becomes insolvent, makes a transfer in fraud of creditors, makes an assignment
for the benefit of creditors, admits in writing its inability to pay its debts
when due or forfeits or loses its right to conduct business; (d) the leasehold
estate is taken by process or operation of Law; (e) in the case of any tenant
located on the 1st or 2nd floor of the Project or on any other floor or area of
the Project that is populated by the general public, Tenant does not take
possession of or abandons or vacates all or any portion of the Premises; (f)
Tenant is in default beyond any notice and cure period under any other lease or
agreement with Landlord at the Project; or (g) Tenant’s failure to comply with
any term, provision, condition or covenant of Article 14 (Insurance) of this
Lease, including the timely provision of certificates of insurance as required
thereunder . If Landlord provides Tenant with notice of Tenant’s failure to
comply with any specific provision of this Lease on 2 separate occasions during
any 12 month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Article shall be in satisfaction of, and not in addition to, notice
required by Law.

 

18.02 Landlord Default. Landlord shall be in default under this Lease if (i)
Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of 60 days after written notice thereof from Tenant to
Landlord (provided that if such failure cannot reasonably be cured within said
60 day period, Landlord shall be in default hereunder only if Landlord fails to
commence the cure of said failure within said 60 day period, or having commenced
the curative action within said 60 day period, fails to diligently pursue same)
and (ii) each Mortgagee of whose identity Tenant has been notified in writing
shall have failed to cure such default within 30 days (or such longer period of
time as may be specified in any written agreement between Tenant and Mortgagee
regarding such matter) after receipt of written notice from Tenant of Landlord’s
failure to cure within the time periods provided above. In the event of a
default by Landlord under this Lease, Tenant shall use reasonable efforts to
mitigate its damages and losses arising from any such default and Tenant may
pursue any and all remedies available to it at law or in equity, provided,
however, in no event shall Tenant claim a constructive or actual eviction or
that the Premises have become unsuitable or unhabitable prior to a default and
failure to cure by Landlord and its Mortgagee under this Lease and, further
provided, in no event shall Tenant be entitled to receive more than its actual
direct damages, it being agreed that Tenant hereby waives any claim it otherwise
may have for special or consequential damages.

 

 15 

 

 

19.  Remedies.

 

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

 

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.

 

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but shall not be obligated to) relet all or any part of
the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease.

 

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under this Lease. No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.

 

20.  Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROJECT. TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE
PROJECT FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY
LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD
OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE.
BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN ARTICLE 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT.

 

 16 

 

 

21.  Relocation.

 

Landlord, at its expense, at any time before or during the Term, but only one
time in any 5 year period during the Term, may relocate Tenant from the Premises
to space of reasonably comparable size and utility (“Relocation Space”) within
the Project upon 90 days’ prior written notice to Tenant. From and after the
date of the relocation, the Base Rent and Tenant’s Pro Rata Share shall be
adjusted based on the rentable square footage of the Relocation Space. Landlord
shall pay Tenant’s reasonable costs of relocation, including all costs for
moving Tenant’s furniture, equipment, supplies and other personal property, as
well as the cost of printing and distributing change of address notices to
Tenant’s customers and one month’s supply of stationery showing the new address.

 

22.  Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of Base Rent plus Expenses due for the period immediately preceding the
holdover. No holdover by Tenant or payment by Tenant after the termination of
this Lease shall be construed to extend the Term or prevent Landlord from
immediate recovery of possession of the Premises by summary proceedings or
otherwise. If Landlord is unable to deliver possession of the Premises to a new
tenant or to perform improvements for a new tenant as a result of Tenant’s
holdover and Tenant fails to vacate the Premises within 15 days after notice
from Landlord, Tenant shall be liable for all damages that Landlord suffers from
the holdover.

 

23.  Subordination to Mortgages; Estoppel Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises or the Project, and to renewals, modifications, re-financings and
extensions thereof (collectively referred to as a “Mortgage”). The party having
the benefit of a Mortgage shall be referred to as a “Mortgagee”. This clause
shall be self-operative, but upon request from a Mortgagee, Tenant shall execute
a subordination agreement in favor of the Mortgagee on such Mortgagee’s
then-standard form, so long as such agreement provides that Tenant’s possession
of the Premises shall not be disturbed so long as Tenant is not in Default. As
an alternative, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. Upon request, Tenant, without charge, shall attorn to
any successor to Landlord’s interest in this Lease. Tenant shall, within 10 days
after receipt of a written request, execute and deliver a commercially
reasonable estoppel certificate to those parties as are reasonably requested in
such request (including a Mortgagee or prospective purchaser). Without
limitation, such estoppel certificate may include a certification as to the
status of this Lease, the existence of any defaults and the amount of Rent that
is due and payable.

 

24.  Notice.

 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Addresses set forth in Section
1. Each notice shall be deemed to have been received on the earlier to occur of
actual delivery or the date on which delivery is refused, or, if Tenant has
vacated the Premises or any other Notice Address of Tenant without providing a
new Notice Address, 3 days after notice is deposited in the U.S. mail or with a
courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 

 17 

 

 

25.  Surrender of Premises.

 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove the Required Removables from the Premises, and quit and surrender the
Premises to Landlord, broom clean, and in good order, condition and repair,
ordinary wear and tear and damage which Landlord is obligated to repair
hereunder excepted. If Tenant fails to remove any of the Required Removables
upon termination of this Lease or Tenant’s right to possession, Landlord, at
Tenant’s sole cost and expense, shall be entitled (but not obligated) to remove
the Required Removables and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred. If Tenant fails to remove Tenant’s Property from the Premises or
storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord.

 

26.  Miscellaneous.

 

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Project is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant and that Tenant is not, and
the entities or individuals constituting Tenant or which may own or control
Tenant or which may be owned or controlled by Tenant are not, among the
individuals or entities identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists.

 

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

 

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

 

 18 

 

 

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Project. As long
as the successor in interest assumes Landlord’s obligations under this Lease,
upon transfer Landlord shall be released from any further obligations hereunder
and Tenant agrees to look solely to the successor in interest of Landlord for
the performance of such obligations; provided, however, that no such assumption
is required in order for Landlord to be so released in the event that the
transfer or assignment is involuntary, such as pursuant to a foreclosure or deed
in lieu.

 

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Brokers as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Landlord shall pay a commission to Brokers pursuant to separate
agreement.

 

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

 

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Project.

 

26.08 This Lease does not grant any rights to light or air over or about the
Project. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

 

26.09 Notwithstanding anything to the contrary in Article 7 or elsewhere in this
Lease, Landlord shall have the right to institute such policies, programs and
measures as may be necessary or desirable, in Landlord’s discretion, for the
conservation and/or preservation of energy related services, or as may be
required to comply with any applicable codes, practices and regulations, whether
mandatory or voluntary. Such policies, programs and measures may, without
limitation, relate to recycling, composting, sustainability and efforts to
achieve greater efficiencies. Tenant agrees to abide by such policies, programs
and measures with respect to its use and occupancy of the Premises.

 

26.10 Except as may be required by law, Tenant and Tenant’s guarantors shall not
disclose the terms of this Lease to any person excepting only attorneys or
accountants representing or assisting Tenant to the extent required in
conjunction with proper performance of their duties, or as may be compelled by
proper process in connection with any judicial or administrative proceeding.

 

26.11 Within 15 days after request, Tenant shall provide Landlord with a current
financial statement and such other information as Landlord may reasonably
request in order to create a “business profile” of Tenant and determine Tenant’s
ability to fulfill its obligations under this Lease, such information to
include, without limitation, a detailed income statement, balance sheet, and
statement of cash flows.

 

 19 

 

 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD:   TENANT:

MINNETONKA WHITEWATER LLC, a Delaware limited liability company

By: RWIP Holdings, LLC, its Sole Member

 

ASPIRITY HOLDINGS LLC, a Minnesota limited liability company

 

 

By: /S/ Michael R McElroy   By: /S/ Wiley H Sharp III Name: Michael R McElroy  
Name: Wiley H Sharp III Title: Authorized Signatory   Title: CFO

 

 20 

 

 

EXHIBIT A

 

OUTLINE AND LOCATION OF THE PREMISES

 

[image_001.jpg]

 

 Exhibit A 

 

 

EXHIBIT B

 

OPERATING EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between
MINNETONKA WHITEWATER LLC, a Delaware limited liability company (“Landlord”) and
ASPIRITY HOLDINGS LLC, a Minnesota limited liability company (“Tenant”) for
space in the Project commonly known as Minnetonka Corporate Center.

 

1. Payments.

 

1.01 During the Term, Tenant shall pay Tenant’s Pro Rata Share of the total
amount of Operating Expenses and Taxes for each calendar year during the Term.
As used herein and in the Lease, Operating Expenses and Taxes are sometimes
collectively “Expenses”. Landlord shall provide Tenant with a good faith
estimate of the total amount of Expenses for each calendar year during the Term.
On or before the first day of each month, without notice or invoice, Tenant
shall pay to Landlord a monthly installment equal to one-twelfth of Landlord’s
estimate of the annual Expenses. If Landlord determines that its good faith
estimate was incorrect by a material amount, Landlord may provide Tenant with a
revised estimate. After its receipt of the revised estimate, Tenant’s monthly
payments shall be based upon the revised estimate. If Landlord does not provide
Tenant with an estimate of the total amount of Expenses by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate until Landlord provides Tenant with the new estimate.
Upon delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the previous year’s estimate.
Tenant shall pay Landlord the amount of any underpayment within 30 days after
receipt of the new estimate. Any overpayment shall be credited against the next
due future installment(s) of Additional Rent, provided if the Term expires
before the determination of the overpayment, Landlord shall refund any
overpayment to Tenant after first deducting any Rent due.

 

1.02 Within 120 days following the end of each calendar year, Landlord shall
furnish Tenant with a statement of the actual amount of Expenses for the prior
calendar year. If the estimated amount of Expenses for the prior calendar year
is more than the actual amount of Expenses for the prior calendar year, Landlord
shall refund any overpayment to Tenant after first deducting the amount of Rent
due. If the estimated amount of Expenses for the prior calendar year is less
than the actual amount of Expenses for such prior year, Tenant shall pay
Landlord, within 30 days after its receipt of the statement of Expenses, any
underpayment for the prior calendar year.

 

 Exhibit B - Page 1 

 

 

2. Operating Expenses.

 

2.01 “Operating Expenses” means all costs and expenses incurred in each calendar
year in connection with operating, maintaining, repairing, and managing the
12800 Building and/or the Project, as applicable. Operating Expenses include,
without limitation: (a) all labor and labor related costs, including wages,
salaries, bonuses, taxes, insurance, uniforms, training, retirement plans,
pension plans and other employee benefits; (b) commercially reasonable property
management fees and the cost of equipping, staffing and operating an on-site
and/or off-site management office for the Project, provided if the management
office services one or more other buildings or properties, the shared costs and
expenses of renting, equipping, staffing and operating such management office(s)
shall be equitably prorated and apportioned between the Project and the other
buildings or properties; (c) accounting costs; (d) the cost of services such as
those provided for in Article 7 of the Lease; (e) rental and purchase cost of
parts, supplies, tools and equipment; (f) insurance premiums and deductibles;
(g) electricity, gas and other utility costs; (h) the cost of operating any
Project amenity, which may include, but is not limited to, a fitness center or
conference center; and (i) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) which are: (1) performed primarily to reduce current or
future operating expense costs, upgrade Project security or otherwise improve
the operating efficiency of the Project; or (2) required to comply with any Laws
that are enacted, or first interpreted to apply to the Project, after the date
of the Lease. The cost of capital improvements shall be amortized by Landlord
over the lesser of the Payback Period (defined below) or the useful life of the
capital improvement as reasonably determined by Landlord. The amortized cost of
capital improvements may, at Landlord’s option, include actual or imputed
interest at the rate that Landlord would reasonably be required to pay to
finance the cost of the capital improvement. “Payback Period” means the
reasonably estimated period of time that it takes for the cost savings resulting
from a capital improvement to equal the total cost of the capital improvement.
Landlord, by itself or through an affiliate, shall have the right to directly
perform, provide and be compensated for any services under the Lease. If
Landlord incurs Operating Expenses for the Project together with one or more
other buildings or properties, whether pursuant to a reciprocal easement
agreement, common area agreement or otherwise, the shared costs and expenses
shall be equitably prorated and apportioned between the Project and the other
buildings or properties. Further, if any part of the Operating Expenses are
attributable to areas outside a building, such as 2.01(h) above, whether
pursuant to a reciprocal easement agreement, common area agreement or otherwise,
the shared costs and expenses shall be apportioned between the Tenant and the
other areas, tenants or occupants in a fair and equitable manner based upon
usage, rentable square footage, or other equitable means. Without limitation of
the foregoing, the portion of the costs of the Project which are allocable to
the 12800 Building shall be based upon the first of the following criteria which
is applicable: first, the provisions of any sharing agreement among owners of
the Project which is recorded and runs with the land upon any transfer; second,
the provisions of any sharing agreement among owners of the Project which does
not run with the land; third, Landlord’s good faith estimate, based upon the
amount of such costs which are generated by the occupants of the 12800 Building;
fourth, the rentable square footage of the 12800 Building in relation to the
rentable square footage of the portions of the Project that benefit from the
cost in question. Tenant acknowledges and agrees that different Project costs
may have different shares associated therewith.

 

2.02 Operating Expenses shall not include: the cost of capital improvements
(except as set forth above); depreciation; principal payments of mortgage and
other non-operating debts of Landlord; the cost of repairs or other work to the
extent Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Project, including brokerage commissions;
lease concessions, rental abatements and construction allowances granted to
specific tenants; costs incurred in connection with the sale, financing or
refinancing of the Project; fines, interest and penalties incurred due to the
late payment of Taxes or Operating Expenses; organizational expenses associated
with the creation and operation of the entity which constitutes Landlord; any
penalties or damages that Landlord pays to Tenant under the Lease or to other
tenants in the Project under their respective leases; or the cost of complying
with any Laws in effect (and as enforced) on the date of full execution and
delivery of this Lease, provided that if any portion of the Project that was in
compliance with all applicable laws on such date becomes out of compliance due
to normal wear and tear, the cost of bringing such portion of the Project into
compliance shall be included in Operating Expenses unless otherwise excluded
pursuant to the terms hereof.

 

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Project, including, but not limited to, gross receipts taxes, assessments for
special improvement districts and building improvement districts, governmental
charges, fees and assessments for police, fire, traffic mitigation or other
governmental service of purported benefit to the Project, taxes and assessments
levied in substitution or supplementation in whole or in part of any such taxes
and assessments and the Project’s share of any real estate taxes and assessments
under any reciprocal easement agreement, common area agreement or similar
agreement as to the Project; (b) all personal property taxes for property that
is owned by Landlord and used in connection with the operation, maintenance and
repair of the Project; and (c) all costs and fees incurred in connection with
seeking reductions in any tax liabilities described in (a) and (b), including,
without limitation, any costs incurred by Landlord for compliance, review and
appeal of tax liabilities. Without limitation, Taxes shall not include any
income, capital levy, transfer, capital stock, gift, estate or inheritance tax.
If a change in Taxes is obtained for any year of the Term during which Tenant
paid Tenant’s Pro Rata Share of any Taxes, then Taxes for that year will be
retroactively adjusted and Landlord shall provide Tenant with a credit, if any,
based on the adjustment. Tenant shall pay Landlord the amount of Tenant’s Pro
Rata Share of any such increase in Taxes within 30 days after Tenant’s receipt
of a statement from Landlord.

 

 Exhibit B - Page 2 

 

 

EXHIBIT C

 

PROJECT RULES AND REGULATIONS

 

Except as otherwise specifically provided in the Lease or any other Exhibits
thereto:

 

1. (a)       Tenant shall not inscribe, display, print or affix any sign,
placard, banner, picture, advertisement, name or notice on or to any part of the
outside or inside of any building within the Project or visible from the
exterior of the Premises without the written consent of Landlord. Landlord shall
have the right to remove any such sign, placard, banner, picture, advertisement,
name, or notice, unless Landlord has given written consent, without notice to
and at the expense of Tenant. Landlord shall not be liable in damages for any
such removal.

 

(b)       All approved signs or lettering on doors and walls to the Premises
shall be printed, painted, affixed or inscribed at the expense of Tenant by a
person approved by Landlord in a manner and style acceptable to Landlord.

 

(c)       Tenant shall not use any blinds, shades, awnings, or screens in
connection with any exterior window or door of the Premises unless approved in
writing by Landlord. Tenant shall not use any drape or window covering facing
any exterior glass surface visible from outside of any building within the
Project other than the standard drape or window covering established by
Landlord. Tenant shall not place any bottles, parcels or other articles on the
window sills.

 

2. The sidewalks, halls, vestibules, passages, exits, entrances, elevators,
stairways, and Common Areas of the Project shall not be used for the disposal of
trash or be obstructed by Tenant or used by Tenant for any purpose other than
for ingress to and egress from the Premises. The halls, passages, exits,
entrances, elevators, stairways, balconies and roof are not for the use of the
general public and Landlord shall in all cases retain the right to control and
prevent access thereto by all persons whose presence in the judgment of Landlord
shall be prejudicial to the safety, character, reputation and interests of the
Project and its tenants, provided that nothing herein contained shall be
construed to prevent such access to the Premises by persons with whom Tenant
normally deals in the ordinary course of Tenant’s business unless such persons
are engaged in illegal activities. Tenant may not place any items on the
balconies of any building within the Project without obtaining Landlord’s prior
written consent, which may be withheld or given in Landlord’s sole discretion.

 

3. Tenant shall not go upon the roof of any building within the Project. Tenant
shall not throw anything out of the doors or windows or down the passageways.
Landlord shall have the right to control and operate all Common Areas of the
Project (including, without limitation, the Parking Garage, ramps, stairs,
plazas and park) in the best interests of tenants generally.     4. Tenant, upon
the termination of its tenancy, shall deliver to Landlord the keys and access
cards for any offices, rooms and toilet rooms which shall have been furnished to
Tenant or which Tenant shall have made, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.     5. Tenant shall not use the toilet
rooms, toilets, urinals, wash bowls, and other plumbing fixtures and similar
apparatus for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever (including without limitation any
sweepings, rubbish, rags or similar materials) shall be thrown, discarded or
disposed of therein and the expense of any breakage, stoppage, or damage
resulting from the violation of this rule shall be borne by Tenant.

 

 Exhibit C - Page 1 

 

 

6. Tenant shall not overload any floor of the Premises. The addition of any
material dead load over and above normal office furniture must be reviewed by
Landlord’s structural engineer, and costs for such review shall be borne by
Tenant.     7. All routine deliveries (other than by courier personnel) to
Tenant’s Premises shall be made through the freight elevators. Tenant shall not
use hand trucks or vehicles (other than a wheelchair or similar personal
motorized vehicle for an individual) in passenger elevators. Passenger elevators
are to be used only for the movement of persons (including mail clerks using
push carts and courier personnel so long as they shall not unreasonably
interfere with elevator traffic), unless an exception is approved by the
building management office. Tenant shall be solely responsible to have a person
present at the loading dock to receive all deliveries made to Tenant at the
loading dock and to deliver same from the loading dock to the Premises; Landlord
has no responsibility or liability for receiving deliveries. All deliveries to
the loading dock must be preceded by an Authorized Activity Request presented to
the building management office at least 48 hours in advance.     8. All moving
of furniture, bulky packages, cartons, supplies, large quantities of food or
beverages, merchandise, freight or equipment of any kind by Tenant into or out
of any building within the Project shall be via the freight handling facilities,
unless otherwise directed by Landlord, at such time and in such manner as
Landlord shall prescribe. Advance written notice of intent to move such items
must be made to the building management office. Any hand trucks or vehicles
permitted must be equipped with soft rubber tires and side guards. Tenant is to
assume all risks for (i) damage to articles moved; (ii) injury to any persons
arising from or related to such movement; or (iii) any damage to Landlord’s
equipment or property. Landlord will not be liable for any acts of any person(s)
engaged in, or any damage or loss to any of said property or person(s) resulting
from any act in connection with such movement by or on behalf of Tenant.     9.
Landlord shall have the right to prescribe the weight, size and position of
heavy equipment brought into the Project and also the times and manner of moving
the same in and out of the Project. Safes or other heavy objects shall, if
considered necessary by Landlord, stand on a platform of such thickness as is
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such safe or property from any cause, and all
damage done to any building within the Project or other areas of the Project by
moving or maintaining any such safe or other property shall be repaired at the
expense of Tenant.     10. Tenant space that is visible from public areas must
be kept neat and clean. All freight elevator lobbies are to be kept neat and
clean. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises unless otherwise agreed to by
Landlord. Window cleaning shall be done only by Landlord.     11. Tenant shall
not commit any nuisance, or use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in any manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein.
Without limitation to the foregoing, no smoking or other use of tobacco products
shall be allowed in any portion of the Premises or the Project.     12. Tenant
shall not bring or keep in or about the Premises, any building within the
Project, or other areas of the Project, any animals (other than as required for
handicapped persons), including without limitation any birds or fish, fish tanks
or aquariums. No bicycles shall be brought into or kept in or about the
Premises.

 

 Exhibit C - Page 2 

 

 

13. Neither Tenant nor any other occupant (including without limitation,
Tenant’s servants, employees, agents, visitors or licensees) shall at any time
(i) use or keep in the Premises, any building within the Project, or other areas
of the Project, any gasoline or other flammable, explosives, combustible or
explosive fluid, chemical, gas or substance, except immaterial quantities of
normal office products typically found in a first-class office building,
provided such products are stored and used in areas approved by Landlord and in
accordance with all applicable building and fire codes or other laws; (ii)
install any chemical storage tanks in the Premises; or (iii) use any method of
heating (including electric heaters) or air-conditioning other than that
supplied by Landlord.     14. Tenant shall not lay linoleum, tile, carpet or
other similar floor covering so that the same shall be affixed to the floor of
the Premises in any manner except as approved by Landlord. The expenses of
repairing any damage resulting from a violation of this rule or removal of any
floor covering shall be borne by Tenant.     15. Tenant will comply with all
security procedures during Normal Business Hours and after hours and on
weekends. On non-Business Days, and on Business Days between the hours of 6:00
p.m. and 7:00 a.m. the following day, access to the Project or to the halls,
corridors, elevators or stairways in the Project, or to the Premises, may be
refused unless the person seeking access is known to the person or employee of
the Project in charge and has a pass or is properly identified. Any person whose
presence in the Project at any time shall, in the sole judgment of Landlord, be
prejudicial to the safety, character, reputation and interests of the Project or
its tenants may be denied access to the Project or may be ejected therefrom.
Landlord may require any person leaving the Project with any package or other
object to exhibit a pass from the tenant from whose premises the package or
object is being removed, but the establishment and enforcement of such
requirement shall not impose any responsibility on Landlord for the protection
of any tenant against the removal of property from the premises of the tenant.
Landlord shall in no case be liable to Tenant for damages for any error with
regard to the admission to or exclusion from the Project of any person. In case
of invasion, mob, riot, public excitement, or other commotion, Landlord reserves
the right to prevent access to the Project during the continuance of the same by
closing of the doors or otherwise, for the safety of the tenants and protection
of property in the Project.     16. Tenant shall see that the exterior doors of
the Premises are closed when not in use and closed and securely locked before
leaving the Project and must observe strict care and caution that all water
apparatus (i.e., appliances and coffee makers) are entirely shut off before
Tenant or Tenant’s employees leave the Project and that all electricity, gas or
air shall likewise be carefully shut off, so as to prevent waste or damage.    
17. Additional services requested by Tenant shall be attended to only upon
application to the building manager at the office of the Project, and employees
of Landlord will not perform any work or do anything outside of their regular
duties upon such application by Tenant unless under special instructions from
Landlord.     18. Tenant shall cooperate with Landlord in obtaining maximum
effectiveness of the cooling system by closing the blinds when the sun’s rays
fall directly on windows of the Premises. Tenant shall not obstruct, alter or in
any way impair the efficient operation of Landlord’s heating, ventilating and
air-conditioning system and shall not place bottles, machines, parcels or other
articles on any induction unit enclosure so as to interfere with air flow.
Tenant shall not tamper with or change the setting of any thermostats or
temperature control valves. Any damage caused by tampering will be repaired at
Tenant’s expense. Landlord shall adjust thermostats as required to maintain
building standard temperature.

 

 Exhibit C - Page 3 

 

 

19. Tenant shall cooperate to prevent canvassing, soliciting and peddling within
the Project.     20. The Premises shall in no event be used for manufacturing,
storage (except as such storage may be incidental to permitted uses under the
Lease, but in no event any food storage except limited quantities utilized in an
employee lunchroom), cooking (except in an employee lunchroom on cooking
equipment approved by Landlord), growing plants, flowers, or other flora (except
for typical decorative office plants), or sleeping, lodging or living quarters.
    21. Tenant shall not conduct any auction, fire, bankruptcy, going out of
business, liquidation or similar sales.     22. Installing of wire or cabling
within the Project shall follow all applicable codes and Landlord’s reasonable
telecommunication rules.     23. Except as may otherwise be agreed in writing by
Landlord or Landlord’s Antenna Site Manager, Tenant shall not place any radio or
television antennae on the roof of the Project or on any exterior part of the
Premises or the Project, nor shall Tenant place a microwave or satellite dish or
other transmitting device anywhere in the Premises.     24. The exterior walls
of the Project shall not be punctured, penetrated or otherwise adversely
affected by wall hangings or other improvements or property located in, on or
about the Premises. No nails, hooks or screws will be inserted in the exterior
walls of the Project without the express written consent of Landlord.     25.
Any alterations, additions or improvements to any premises in the Project shall
be of a quality at least equal to building standards per the Design and
Construction Manual for the Project in effect from time to time.     26. All
contractors invited to perform work within the Project, whether at the direction
of Landlord or a Project tenant, shall be required to provide an Authorized
Activity Request signed by Tenant or Landlord and presented to the building
management office at least 48 hours in advance. Additionally, contractors must
sign in at the lobby courtesy desk, indicate who they will be working for,
describe the scope of services to be performed, provide an estimate of the
amount of time required to perform the services, and deposit picture
identification in exchange for an authorized contractor identification badge
prior to commencing their work. Any contractor found in the Project without an
identification badge will be escorted to the lobby courtesy desk to complete the
sign-in process. No contractor will be allowed to check out keys from the
property management office without presenting an authorized contractor
identification badge. Prior to leaving the Project, all contractors shall be
required to sign out at the lobby courtesy desk, indicate the status of their
work, and return the authorized contractor identification badge in exchange for
their identification. Landlord reserves the right to deny access to the Project
to any contractor.     27. Tenant shall not permit any of its partners,
directors, officers, employees, agents, contractors or invitees to carry,
possess or store any firearms or other weapons in any portion of the Project
other than strictly in accordance with all Legal Requirements.

 

Landlord reserves the right to rescind any of these rules and regulations and to
make such other and further rules and regulations as in its reasonable judgment
shall, from time to time, be required for the safety, protection, care and
cleanliness of the Project, the operation thereof, the preservation of good
order therein and the protection and comfort of the tenants and their agents,
employees and invitees. Such rules and regulations, when made and written notice
thereof is given to a tenant, shall be binding upon it in like manner as if
originally herein prescribed.

 

For purposes of these rules and regulations, the term “Tenant” shall include
Tenant and Tenant’s employees, agents, licensees, visitors and invitees.

 

 Exhibit C - Page 4 

 

 

EXHIBIT D

 

COMMENCEMENT AGREEMENT

 

(EXAMPLE)

 

THIS COMMENCEMENT AGREEMENT is entered into as of ______________, 201_, pursuant
to the provisions of Section 1.05 of that certain Lease dated as of
_______________, 201_, by and between MINNETONKA WHITEWATER LLC, a Delaware
limited liability company (“Landlord”), and ASPIRITY HOLDINGS LLC, a Minnesota
limited liability company (“Tenant”), for 7,200 rentable square feet of office
space on the 2nd floor of the building located at 12800 Whitewater Drive,
Minnetonka, Minnesota, within the project commonly known as Minnetonka Corporate
Center.

 

In connection with the Lease, Landlord and Tenant hereby agree as follows:

 

1. Tenant accepts possession of the Premises;     2. The Commencement Date of
the Lease is ________________________;     3. The Termination Date of the Lease
is ____________________________;     4. Subject to the provisions of Section 1
of Exhibit F to the Lease, Base Rent due under the Lease is as follows: [INSERT
BASE RENT SCHEDULE FROM SECTION 1.03 OF THE LEASE, REVISED TO REFLECT HARD
DATES]

 

With Respect to Premises A:

 

Period  Annual Rate/RSF   Annual Base Rent   Monthly Base Rent    $13.00  
$70,200.00   $5,850.00    $13.50   $72,900.00   $6,075.00    $14.00  
$75,600.00   $6,300.00    $14.50   $78,300.00   $6,525.00    $15.00  
$81,000.00   $6,750.00    $15.50   $83,700.00   $6,975.00    $16.00  
$86,400.00   $7,200.00    $16.50   $89,100.00   $7,425.00 

 

Base Rent due with respect to Premises B is $11,700.00 per annum (i.e., $6.50
per rentable square foot per annum), payable in equal monthly installments of
$975.00, commencing on the Commencement Date, but subject to increase as
provided in the Lease.

 

5. Pursuant to the provisions of Section 2 of Exhibit F to the Lease, Tenant
must exercise its Renewal Option, if at all, between the dates of ___________
and ___________;     6. Pursuant to the provisions of Section 5 of Exhibit F to
the Lease, Tenant must exercise its Termination Option, if at all, between the
dates of ___________ and ___________; and     7. The Early Termination Fee with
respect to the initial Premises in the event of the exercise by Tenant of the
Termination Option under Section 5 of Exhibit F to the Lease is $____________
(subject to increase as provided in said Section 5).

 

 Exhibit D 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Commencement Agreement
as of the day and year first above written.

 

LANDLORD:   TENANT:           MINNETONKA WHITEWATER LLC, a Delaware limited
liability company   ASPIRITY HOLDINGS LLC, a Minnesota limited liability company
By: RWIP Holdings, LLC, its Sole Member               By:              By:
         Name:     Name:   Title:     Title:  

 

 Exhibit D 

 

 

EXHIBIT E

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Lease by and between
MINNETONKA WHITEWATER LLC, a Delaware limited liability company (“Landlord”) and
ASPIRITY HOLDINGS LLC, a Minnesota limited liability company (“Tenant”) for
space in the Project commonly known as Minnetonka Corporate Center. As used in
this Work Letter, “Premises A” shall be deemed to mean Premises A (i.e.,
approximately 5,400 rentable square feet), as initially defined in the attached
Lease, and shall expressly exclude Premises B (i.e., approximately 1,800
rentable square feet) as defined therein.

 

Capitalized terms used herein, unless otherwise defined in this Exhibit, shall
have the respective meanings ascribed to them in the Lease.

 

1.       Tenant desires Landlord to perform certain leasehold improvement work
in Premises A in substantial accordance with the plan or plans (collectively,
the “Initial Plan”) prepared by bdh+young, dated February 22, 2017, labeled
PSP08, Job Code MCC12800-ASP, a copy of which, together with notes relating
thereto, is attached hereto as Schedule 1. Such work, as shown in the Initial
Plan and as more fully detailed in the Working Drawings (as defined and
described in Paragraph 2 below), shall be hereinafter referred to as the
“Initial Alterations.” Not later than April 14, 2017, Tenant shall furnish to
Landlord such additional plans, drawings, specifications and finish details as
Landlord may reasonably request to enable Landlord’s architects and engineers to
prepare mechanical, electrical and plumbing plans and to prepare the Working
Drawings, including a final telephone layout and special electrical connection
requirements, if any. All plans, drawings, specifications and other details
describing the Initial Alterations which have been or are hereafter furnished by
or on behalf of Tenant shall be subject to Landlord’s approval, which Landlord
agrees shall not be unreasonably withheld. Landlord shall not be deemed to have
acted unreasonably if it withholds its approval of any plans, specifications,
drawings or other details or of any Additional Work (as defined in Paragraph 6
below) because, in Landlord’s reasonable opinion, the work, as described in any
such item, or the Additional Work, as the case may be: (a) is likely to
adversely affect Base Building systems, the structure of the Project or the
safety of the Project and/or its occupants; (b) might impair Landlord’s ability
to furnish services to Tenant or other tenants in the Project; (c) would
increase the cost of operating the Project; (d) would violate any applicable
Laws (or interpretations thereof); (e) contains or uses hazardous or toxic
materials or substances; (f) would adversely affect the appearance of the
Project; (g) might adversely affect another tenant’s premises; (h) is prohibited
by any ground lease affecting the Project or any mortgage, deed of trust or
other instrument encumbering the Project; or (i) is likely to be substantially
delayed because of unavailability or shortage of labor or materials necessary to
perform such work or the difficulties or unusual nature of such work. The
foregoing reasons, however, shall not be the only reasons for which Landlord may
withhold its approval, whether or not such other reasons are similar or
dissimilar to the foregoing. Neither the approval by Landlord of the Initial
Alterations or the Initial Plan or any other plans, drawings, specifications or
other items associated with the Initial Alterations nor Landlord’s performance,
supervision or monitoring of the Initial Alterations shall constitute any
warranty by Landlord to Tenant of the adequacy of the design for Tenant’s
intended use of Premises A.

 

2.       If necessary for the performance of the Initial Alterations and not
included as part of the Initial Plan attached hereto, Landlord shall prepare or
cause to be prepared final working drawings and specifications for the Initial
Alterations (the “Working Drawings”) based on and consistent with the Initial
Plan and the other plans, drawings, specifications, finish details and other
information furnished by Tenant to Landlord and approved by Landlord pursuant to
Paragraph 1 above. So long as the Working Drawings are consistent with the
Initial Plan, Tenant shall approve the Working Drawings within 3 days after
receipt of same from Landlord by initialing and returning to Landlord each sheet
of the Working Drawings or by executing Landlord’s approval form then in use,
whichever method of approval Landlord may designate.

 

 Exhibit E - Page 1 

 

 

3.       Except as hereinafter provided to the contrary, Landlord shall cause
the performance of the Initial Alterations using (except as may be stated or
shown otherwise in the Working Drawings) building standard materials, quantities
and procedures then in use by Landlord (“Project Standards”) at its sole cost
and expense. For purposes of this Exhibit, the term “Cost of the Initial
Alterations” shall mean and include any and all costs and expenses of the
Initial Alterations, including, without limitation, the cost of the Initial
Plan, the Working Drawings and of all labor (including overtime) and materials
constituting the Initial Alterations.

 

4.       Landlord shall cause the Initial Alterations to be Substantially
Completed (defined below) on or before the date specified in Section 1.05 of the
Lease as the Commencement Date, subject to delays caused by strikes, lockouts,
boycotts or other labor problems, casualties, discontinuance of any utility or
other service required for performance of the Initial Alterations,
unavailability or shortages of materials or other problems in obtaining
materials necessary for performance of the Initial Alterations or any other
matter beyond the control of Landlord (or beyond the control of Landlord’s
contractors or subcontractors performing the Initial Alterations) and also
subject to Tenant Delays (as defined and described in Paragraph 5 of this
Exhibit). The Initial Alterations shall be deemed to be “Substantially
Completed” for all purposes under this Exhibit and the Lease if and when
Landlord’s architect issues a written certificate to Landlord and Tenant,
certifying that the Initial Alterations have been substantially completed (i.e.,
completed except for “punchlist” items listed in such architect’s certificate)
in substantial compliance with the Working Drawings, or on such earlier date
that Landlord could reasonably have been expected to cause the Initial
Alterations to be Substantially Completed absent any Tenant Delays. If the
Initial Alterations are not deemed to be Substantially Completed on or before
the scheduled Commencement Date as specified in Section 1.05 of the Lease: (a)
Landlord agrees to use reasonable efforts to complete the Initial Alterations as
soon as practicable thereafter, (b) the Lease shall remain in full force and
effect, (c) Landlord shall not be deemed to be in breach or default of the Lease
or this Exhibit as a result thereof and Landlord shall have no liability to
Tenant as a result of any delay in occupancy (whether for damages, abatement of
Rent or otherwise). Landlord agrees to use reasonable diligence to complete all
punchlist work listed in the aforesaid architect’s certificate promptly after
the Initial Improvements are Substantially Completed.

 

5.       “Tenant Delays” shall mean:

 

(i)       the failure of Tenant to furnish all or any plans, drawings,
specifications, finish details or the other information required under Paragraph
1 above on or before the date stated in Paragraph 1;

 

(ii)       the failure of Tenant to grant approval of the Working Drawings
within the time required under Paragraph 2 above;

 

(iii)       Tenant’s requirements for special work or materials, finishes, or
installations other than the Project Standards or Tenant’s requirements for
special construction staging or phasing;

 

(iv)       the performance of any Additional Work requested by Tenant or the
performance of any work in Premises A by any person, firm or corporation
employed by or on behalf of Tenant, or any failure to complete or delay in
completion of such work; or

 

(v)       any other act or omission of Tenant that causes a delay.

 

 Exhibit E - Page 2 

 

 

6.       Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost
and expense) of the necessary information and/or plans and specifications for
work other than the Initial Alterations described in the Working Drawings
(“Additional Work”) and the approval by Landlord of such Additional Work, which
approval Landlord agrees shall not be unreasonably withheld, Landlord shall
perform such Additional Work, at Tenant’s sole cost and expense, subject,
however, to the following provisions of this Paragraph 6. Prior to commencing
any Additional Work requested by Tenant, Landlord shall submit to Tenant a
written statement of the cost of such Additional Work, which cost shall include
a fee payable to Landlord in the amount of 15% of the total cost of such
Additional Work as compensation to Landlord for monitoring the Additional Work
and for administration, overhead and field supervision associated with the
Additional Work and an additional charge payable to Landlord in the amount of 5%
of the total Cost of the Additional Work as compensation for Landlord’s general
conditions (such fee and additional charge being hereinafter referred to
collectively as “Landlord’s Additional Compensation”), and, concurrently with
such statement of cost, Landlord shall also submit to Tenant a proposed tenant
extra order (the “TEO”) for the Additional Work in the standard form then in use
by Landlord. Tenant shall execute and deliver to Landlord such TEO and shall pay
to Landlord the entire cost of the Additional Work, including Landlord’s
Additional Compensation (as reflected in Landlord’s statement of such cost),
within five (5) days after Landlord’s submission of such statement and TEO to
Tenant. If Tenant fails to execute or deliver such TEO or pay the entire cost of
such Additional Work within such 5-day period, then Landlord shall not be
obligated to do any of the Additional Work and may proceed to do only the
Initial Alterations, as specified in the Working Drawings.

 

7.       This Exhibit shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

 Exhibit E - Page 3 

 

 

SCHEDULE 1 TO EXHIBIT E

INITIAL PLAN and NOTES

 

[image_002.jpg] 

 Exhibit E - Page 1 

 

 

[image_003.jpg]

 

 Exhibit E - Page 2 

 

 

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease by and between
MINNETONKA WHITEWATER LLC, a Delaware limited liability company (“Landlord”) and
ASPIRITY HOLDINGS LLC, a Minnesota limited liability company (“Tenant”) for
space in the Project commonly known as Minnetonka Corporate Center.

 

1.       INITIAL ABATEMENT OF RENT.

 

Notwithstanding anything in Section 1.03 of the Lease to the contrary, so long
as Tenant is not in default under the Lease, Tenant shall be entitled to an
abatement of Base Rent (i) with respect to Premises A for 5 consecutive full
calendar months of the Term, and (ii) with respect to Premises B for 12
consecutive full calendar months of the Term (or such earlier date that Tenant
exercises its Conversion Option under Section 6 of this Exhibit), in each case
beginning with the 1st full calendar month of the Term (the “Rent Abatement
Period”). The total amount of Base Rent abated during the Rent Abatement Period
is hereinafter the “Abated Rent”. If Tenant defaults at any time during the Term
and fails to cure such default within any applicable cure period under the
Lease, all Abated Rent shall immediately become due and payable. The payment by
Tenant of the Abated Rent in the event of a default shall not limit or affect
any of Landlord’s other rights, pursuant to the Lease or at law or in equity.
During the Rent Abatement Period, only Base Rent shall be abated, and all other
costs and charges specified in the Lease, including without limitation Expenses,
shall remain as due and payable pursuant to the provisions of the Lease.

 

2.       RENEWAL OPTION.

 

A.       Grant of Option; Conditions. Tenant shall have the right to extend the
Term (the “Renewal Option”) for one additional period of 5 years commencing on
the day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Renewal Term”), if:

 

1.       Landlord receives notice of exercise (“Initial Renewal Notice”) not
less than 9 full calendar months prior to the expiration of the initial Term and
not more than 12 full calendar months prior to the expiration of the initial
Term; and

 

2.       Tenant is not in default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice (as defined below); and

 

3.       No part of the Premises is sublet at the time that Tenant delivers its
Initial Renewal Notice or at the time Tenant delivers its Binding Notice; and

 

4.       The Lease has not been assigned prior to the date that Tenant delivers
its Initial Renewal Notice or prior to the date Tenant delivers its Binding
Notice.

 

B.       Terms Applicable to Premises During Renewal Term.

 

1.       The initial Base Rent rate per rentable square foot for the Premises
during the Renewal Term shall equal the Prevailing Market (hereinafter defined)
rate per rentable square foot for the Premises. Base Rent during the Renewal
Term shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Article 4 of the Lease.

 

 Exhibit F - Page 1 

 

 

2.       Tenant shall pay Expenses for the Premises during the Renewal Term in
accordance with Article 4 of the Lease, and the manner and method in which
Tenant reimburses Landlord for Expenses shall be some of the factors considered
in determining the Prevailing Market rate for the Renewal Term.

 

C.       Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant shall be deemed to have provided Landlord with a Binding Notice.
If Tenant provides, or is deemed to have provided, Landlord with a Binding
Notice, Landlord and Tenant shall enter into the Renewal Amendment (as defined
below) upon the terms and conditions set forth herein. If Tenant provides
Landlord with a Rejection Notice, Landlord and Tenant shall work together in
good faith to agree upon the Prevailing Market rate for the Premises during the
Renewal Term. Upon agreement, Tenant shall provide Landlord with Binding Notice
and Landlord and Tenant shall enter into the Renewal Amendment in accordance
with the terms and conditions hereof. Notwithstanding the foregoing, if Landlord
and Tenant are unable to agree upon the Prevailing Market rate for the Premises
within 45 days after the date on which Tenant provides Landlord with a Rejection
Notice, Tenant’s Renewal Option shall be null and void and of no force and
effect.

 

D.       Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after the later of (i) receipt of the Binding Notice or the date Tenant is
deemed to have provided a Binding Notice, and (ii) the date the Prevailing
Market is finally determined, and Tenant shall execute and return the Renewal
Amendment to Landlord within 15 days after Tenant’s receipt of same, but, upon
final determination of the Prevailing Market rate applicable during the Renewal
Term as described herein, an otherwise valid exercise of the Renewal Option
shall be fully effective whether or not the Renewal Amendment is executed.

 

E.       Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arm’s length fair market annual rental rate
per rentable square foot under renewal amendments entered into on or about the
date on which the Prevailing Market is being determined hereunder for space
comparable to the Premises in the Project and Similar Projects. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under the Lease.

 

F.       Subordination. Notwithstanding anything herein to the contrary,
Tenant’s Renewal Option is subject and subordinate to the expansion rights
(whether such rights are designated as a right of first offer, right of first
refusal, expansion option or otherwise) of the following tenants of the Project,
and their successors and assigns: Cousineau, Van Bergen, McNee & Malone, PA, and
MFRA, Inc.

 

 Exhibit F - Page 2 

 

 

3.       SIGNAGE.

 

Landlord, at Landlord’s sole cost using Project standard materials, methods and
finishes, shall provide Tenant with Project standard directory and suite
signage. Any subsequent change to such signage shall be made, at Tenant’s sole
cost and expense, by Landlord at Landlord’s then current charges for such
modification.

 

4.       PARKING.

 

Landlord shall make available to Tenant during the Term of the Lease parking
spaces in the Project’s parking facilities at a ratio of 4.8 parking spaces per
1,000 rentable square feet of the Premises, from time to time. Notwithstanding
the foregoing, such spaces shall not be applicable to Premises B until such
time, if at all, that Tenant exercises its Conversion Option under Section 6 of
this Exhibit. Therefore, as of the Commencement Date, Tenant shall be afforded
25 parking spaces, and if Tenant exercises its Conversion Option, such spaces
shall be increased to 34 parking spaces. All such parking spaces shall be
subject to the Project reasonable rules and regulations relating thereto. Such
parking spaces shall be unreserved spaces and available for to Tenant’s partners
and employees on a first-come, first served basis.

 

5.       TERMINATION OPTION.

 

A.       Tenant shall have the right to accelerate the Termination Date (“Early
Termination Option”) of the Lease, with respect to the entire Premises only, to
the last day of the 60th full calendar month of the Term (the “Accelerated
Termination Date”), if:

 

1.       Tenant is not in default under the Lease at the date Tenant provides
Landlord with an Early Termination Notice (hereinafter defined); and

 

2.       No part of the Premises is sublet for a term extending past the
Accelerated Termination Date; and

 

3.       The Lease has not been assigned by Tenant; and

 

4.       Landlord receives notice of early termination (“Early Termination
Notice”) no later than the last day of the 51st full calendar month of the Term;

 

5.       Tenant has not exercised its Renewal Option under Section 2 above; and

 

6.       Landlord is unable to provide additional space within the Project to
meet Tenant’s expansion needs. Landlord shall be deemed to have such additional
space if it has, or will have, space available on any floor of the Project that
is approximately the same size as the space Tenant desires to expand into within
6 months of the proposed commencement of such expansion.

 

 Exhibit F - Page 3 

 

 

B.       If Tenant exercises its Early Termination Option, Tenant,
simultaneously with delivery of the Early Termination Notice, shall pay to
Landlord an amount equal to the sum of (a) two (2) multiplied by the monthly
Base Rent due for the month after the month in which the Accelerated Termination
Date is contained, plus (b) the unamortized portion of any concessions,
commissions, allowances, legal fees, or other expenses incurred by Landlord in
connection with the Lease (collectively, the “Early Termination Fee”) as a fee
in connection with the acceleration of the Termination Date and not as a
penalty, provided that the Early Termination Fee shall be increased by an amount
equal to the unamortized portion of any concessions, commissions, allowances,
legal fees, and other expenses incurred by Landlord in connection with any
additional space leased by Tenant (or in connection with any exercise of
Tenant’s Conversion Option) that is subject to acceleration hereunder. Tenant
shall remain liable for all Base Rent, Additional Rent and other sums due under
the Lease up to and including the Accelerated Termination Date even though
billings for such may occur subsequent to the Accelerated Termination Date. The
“unamortized portion” of any of the foregoing shall be determined using an
interest rate of 8% per annum, and shall be deemed to be fully amortized on the
last day of the 89th full calendar month of the Term of the Lease.

 

C.       If Tenant, subsequent to providing Landlord with an Early Termination
Notice, defaults in any of the provisions of the Lease (including, without
limitation, failure to pay the Early Termination Fee due hereunder), Landlord,
at its option, may (i) declare Tenant’s exercise of the Early Termination Option
to be null and void, and any Early Termination Fee paid to Landlord shall be
returned to Tenant, after first applying such Early Termination Fee against any
past due Rent under the Lease, or (ii) continue to honor Tenant’s exercise of
its Early Termination Option, in which case Tenant shall remain liable for the
payment of the Early Termination Fee and for all Base Rent, Additional Rent and
other sums due under the Lease up to and including the Accelerated Termination
Date even though billings for such may occur subsequent to the Accelerated
Termination Date.

 

D.       As of the date Tenant provides Landlord with an Early Termination
Notice, any unexercised rights or options of Tenant to renew the Term of the
Lease or to expand the Premises (whether expansion options, rights of first or
second refusal, rights of first or second offer, or other similar rights), and
any outstanding tenant improvement allowance not claimed and properly utilized
by Tenant in accordance with the Lease as of such date, shall immediately be
deemed terminated and no longer available or of any further force or effect.

 

6.       CONVERSION OPTION.

 

As of the Commencement Date Tenant intends to utilize Premises B for storage,
only, and the rental rates and other provisions relating to Premises B set forth
in the Lease reflect such use. However, from and after the date that Tenant
commences the conduct of business from any portion of Premises B (the
“Conversion Date”), Tenant shall be deemed to have exercised its “Conversion
Option”, whether or not Tenant provides Landlord written notice of such
exercise. On the Conversion Date the Base Rent rate per rentable square foot of
Premises B shall increase so that it is the same Base Rent rate per rentable
square foot of Premises A on such date, and the Base Rent rate for Premises B
shall increase at such times and in such amount as Base Rent for Premises A
increases so that the Base Rent rate per rentable square foot for Premises B
shall always be the same as the Base Rent rate per rentable square foot of
Premises A. So long as Tenant provides Landlord with at least 6 months’ prior
written notice of its exercise of the Conversion Option, Tenant shall be
entitled to receive an improvement allowance (the “Premises B Allowance”) per
rentable square foot of Premises B in an amount determined by multiplying $0.463
by the number of full calendar months remaining in the Term on the Conversion
Date, to be applied to the cost of performing initial improvements in Premises B
made by Tenant pursuant to the Alterations provisions of the Lease (the
“Premises B Work”). For example, if there are 40 full calendar months remaining
in the Term on the Conversion Date, Tenant shall be entitled to receive a Work
Allowance of $17.48 per rentable square foot of Premises B ($0.463 x 40 =
$18.52). All Premises B Work shall be performed in accordance with the
Alterations provisions of the Lease, and the Premises B Allowance shall be shall
be disbursed as follows: Upon completion of the Premises B Work, and prior to
disbursement of the Work Allowance, Tenant shall furnish Landlord with: (i)
general contractor and architectural completion affidavits, (ii) full and final
waivers of lien, (iii) receipted bills covering all labor and materials expended
and used, (d) as-built plans of the Premises B Work and (e) the certification of
Tenant and its architect that the Premises B Work has been installed in a good
and workmanlike manner in accordance with the approved plans, and in accordance
with applicable codes and ordinances. Notwithstanding anything herein to the
contrary, Landlord shall not be obligated to disburse any portion of the
Premises B Allowance during the continuance of an uncured default under the
Lease, and Landlord’s obligation to disburse shall only resume when and if such
default is cured. The Premises B Allowance may only be used for the cost of
labor, material and contractors fees for the Premises B Work and the cost of
preparing plans and drawings in connection therewith. In no event shall the
Premises B Allowance be used for the purchase of equipment, furniture and other
items of personal property of Tenant.

 

 Exhibit F - Page 4 

 

 

EXHIBIT G

 

INTENTIONALLY DELETED

 

 

 Exhibit G 

 

 

 

